Exhibit 10.51

 

ACKNOWLEDGMENT, WAIVER AND AMENDMENT

TO

FINANCING AGREEMENT

 

This ACKNOWLEDGMENT, WAIVER AND AMENDMENT (“Amendment”) TO THE AGREEMENT FOR
INVENTORY FINANCING is made as of November 25, 2003 by and among PC Connection,
Inc., duly organized under the laws of the State of Delaware (“PC Connection”),
Merrimack Services Corporation, a corporation, duly organized under the laws of
the State of Delaware (“Merrimack”), GovConnection, Inc., a corporation, duly
organized under the laws of the State of Delaware (“Gov Connection”),
MoreDirect, Inc., a corporation, duly organized under the laws of the State of
Delaware (Merrimack, GovConnection and MoreDirect are referred to herein as a
“Customer” or, collectively, the “Customers”) and IBM Credit LLC, a Delaware
limited liability company (“IBM Credit”).

 

RECITALS:

 

WHEREAS, PC Connection, the Customers and IBM Credit have entered into that
certain Agreement for Inventory Financing dated as of October 31, 2002 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”);

 

WHEREAS, PC Connection and Customers are in default of the terms and provisions
of the Agreement (as more specifically explained in Section 2 hereof);

 

WHEREAS, each of PC Connection, Inc. and PC Sales Corporation (collectively, the
“Guarantors”) have executed and delivered a guaranty in favor of IBM Credit
(“Guaranties”);

 

WHEREAS, the cancellation, effective November 15, 2003, of the contract by and
between GovConnection and the General Services Administration (the “GSA
Contract”) as further described in that certain letter from PC Connection to
Citizens Bank of Massachusetts (“Citizens Bank”) dated November 17, 2003 (the
“Cancellation Letter”) (a copy of the Cancellation Letter was provided by PC
Connection to IBM Credit on November 17, 2003) constituted an Event of Default
under the Agreement, as more specifically described in Section 2, hereof; and

 

WHEREAS, IBM Credit is willing to waive such default subject to the conditions
set forth below.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises set forth herein, and for other
good and valuable consideration, the value and sufficiency of which is hereby
acknowledged, the parties hereto agree that the Agreement is amended as follows:

 

Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.

 

Section 2. Acknowledgment. Each of PC Connection, the Guarantors and Customers
acknowledge that the following Default occurred and is continuing:

 

the cancellation of the GSA Contract represents a Default under the terms of the
Agreement as described more fully under Sections 5.2 (C), 7.1 (F), and 9.1 (D).

 

Section 3. Waivers to Agreement. Subject to the terms and conditions set forth
herein including, without limitation, Section 5 hereof, IBM Credit hereby waives
the default of PC Connection and the Customers with the terms of the Agreement
to the extent such default is set forth in Section 2 hereof and occurring prior
to the date hereof. The waiver shall not be effective until the conditions to
effectiveness set forth in Section 5 have been fulfilled to IBM Credit’s
satisfaction in its sole discretion and shall not be deemed a waiver of
compliance with these Sections after the date hereof.

 

1



--------------------------------------------------------------------------------

Section 4. Prior Representations and Warranties. All of the representations and
warranties contained in the Agreement and any Other Document are true and
correct in all material respects as of the date hereof after giving effect to
this Amendment with the same effect as if those representations and warranties
had been made on and as of the date hereof (it being understood that any
representation or warranty made as of a specified date shall be required to be
true and correct in all material respect only as of such specified date and that
all references therein to the audited Financial Statements of PC Connection and
the Customers shall refer to the most recent audited Financial Statements of PC
Connection and the Customers).

 

Section 5. Conditions to Effectiveness of Waiver. The waiver set forth in
Section 3 hereof shall become effective upon the receipt by IBM Credit from
Customer of (i) this Amendment executed by PC Connection, the Customers and the
Guarantors, (ii) copies of signed waiver agreements by and between PC Connection
and the Customers and each of (a) Citizens Bank, (b) GE Commercial Distribution
Finance Corporation, and (c) Fleet National Bank each in form an substance
reasonably satisfactory to IBM Credit and (iii) a waiver fee, in immediately
available funds, equal to Seven Thousand Five Hundred Dollars ($7,500.00) on or
prior to December 1, 2003. Such waiver fee payable to IBM Credit hereunder shall
be nonrefundable and shall be in addition to any other fees IBM Credit may
charge Customers.

 

Section 6. Additional Requirements. The Agreement is hereby amended by inserting
therein the following new section:

 

Additional Covenants.

 

(a) Effective immediately, PC Connection and the Customers shall provide to IBM
Credit Collateral Management Reports, in form and substance reasonably
satisfactory to IBM Credit, as of: (i) the fifth (5th) day of each month for the
immediately preceding 15 days of the prior month and (ii) the twentieth (20th)
day of each month for the immediately preceding 15 days of the current month.

 

(b) On or prior to December 15, 2003, PC Connection and the Customers shall
provide to IBM Credit, in form and substance reasonably satisfactory to IBM
Credit, a reforecast of PC Connection’s earnings and cash flow for fiscal year
2003.

 

(c) PC Connection and the Customers shall promptly provide or cause its advisors
to provide, in any case prior to December 15, 2003, to IBM Credit regular
updates, in form and substance reasonably satisfactory to IBM Credit, and copies
of any summaries, reports or other communications prepared in connection with
the matters to be addressed in connection with PC Connection’s meetings with the
Department of Justice, the General Services Administration and any other agency,
department or governmental division in connection with the Event of Default
described herein, provided that PC Connection shall be under no obligation to
provide, or cause any advisors to provide, any of the foregoing to the extent
such disclosure would materially and adversely affect PC Connection’s
attorney-client privilege.

 

(d) PC Connection and the Customers shall promptly provide or cause its advisors
to provide, in any case with 120 days hereof, to IBM Credit regular updates, in
form and substance reasonably satisfactory to IBM Credit, and copies of any
summaries, reports or other communications prepared in connection with the
findings of PC Connection or PC Connection’s advisors pursuant to the
investigation of the allegations and concerns related to government contracting
and any other related issues in connection with the Event of Default described
herein, provided that PC Connection shall be under no obligation to provide, or
cause any advisors to provide, any of the foregoing to the extent such
disclosure would materially and adversely affect PC Connection’s attorney-client
privilege.

 

2



--------------------------------------------------------------------------------

The failure by PC Connection or any Customer to comply with any of the above
covenants or the failure of any of the above requirements to be satisfied
(within the above time frames) in IBM Credit’s determination in its sole
discretion shall constitute an immediate Event of Default under the Agreement.
In addition, if any event or circumstance results from or arises in connection
with PC Connection’s meetings with the Department of Justice, the General
Services Administration and any other agency, department or governmental
division in connection with the default referred to in section 2 hereof and the
investigations relating thereto that could have a Material adverse Effect, such
event or circumstance shall be an immediate Event of Default under the Agreement
and such Event of Default shall not be waived hereunder.

 

Section 7. Rights and Remedies. Except to the extent specifically waived herein
IBM Credit reserves any and all rights and remedies that IBM Credit now has or
may have in the future with respect to PC Connection and each Customer,
including any and all rights or remedies which it may have in the future as a
result of PC Connection’s or any Customer’s failure to comply with its financial
covenants to IBM Credit. Except to the extent specifically waived herein neither
this Amendment, any of IBM Credit’s actions or IBM Credit’s failure to act shall
be deemed to be a waiver of any such rights or remedies Except as amended
hereby, the Agreement shall remain in full force and effect. This waiver shall
not constitute a course of dealing between the parties.

 

Section 8. Acknowledgment by all the Guarantors. The undersigned Guarantors
hereby acknowledge the foregoing waiver and confirm and agree that their
Guaranties remain in full force and effect and such Guaranties continue to
guaranty the Customer’s obligations, indebtedness and liabilities to IBM Credit
under the Agreement as amended hereby, and all other obligations as set forth in
the Guaranties.

 

Section 9. Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws which govern the Agreement.

 

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.

 

IN WITNESS WHEREOF, this Amendment has been executed by duly authorized
representatives of the undersigned as of the day and year first above written.

 

PC Connection, Inc.       Merrimack Services Corporation By:  

/s/ Mark Gavin

      By:  

/s/ Jack Ferguson

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Print Name: Mark Gavin

     

Print Name: Jack Ferguson

Title: SVP of Finance & CFO

     

Title: Treasurer

 

GovConnection, Inc.       MoreDirect, Inc. By:  

/s/ Joel Lipkin

      By:  

/s/ Scott Modist

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Print Name: Joel Lipkin

     

Print Name: Scott Modist

Title: Senior Vice President

     

Title: CFO

 

3



--------------------------------------------------------------------------------

IBM Credit LLC By:  

/s/ Sal Grasso

   

--------------------------------------------------------------------------------

Print Name: Sal Grasso

Title: Mgr of Credit

 

Acknowledged and Agreed to by:

 

PC Connection, Inc.       PC Connection Sales Corporation By:  

/s/ Mark Gavin

      By:  

/s/ Peter Cannone

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Print Name: Mark Gavin

     

Print Name: Peter Cannone

Title: SVP of Finance & CFO

     

Title: VP Sales

 

4